DeFORD, Senior Judge,
concurring in part, dissenting in part, but concurring in the result:
I fully agree with my brothers’ disposition of this case with the exception of that portion of Part III of the opinion which deals with appellant’s allegation concerning his entitlement to additional credit under R.C.M. 305(k) for the period 8 to 14 November 1985 and this court’s determination that there was no violation of R.C.M. 305(f), (h), (i) or (j) and hence, no entitlement to additional credit under R.C.M. 305(k).
Appellant raised the issue of entitlement to additional credit under R.C.M. 305(k) for the first time on appeal. He did raise the issue of restriction tantamount to confinement before the trial court. Consequently, neither counsel nor the trial judge addressed the R.C.M. 305(k) issue at the original trial. This situation places this court in the position of attempting to determine facts which were not fully developed at the trial level if we consider the issue on the merits. Such a practice, in most cases, is fraught with the danger of error, impedes appellate processing of properly raised issues, and, as a policy matter, encourages “mini-trials” at the appellate level. All of which, in my view, are detrimental to the proper administration of justice within the court system.
R.C.M. 1001(b)(1)1 provides for waiver if objections are not made to information contained in the charge sheet relating to the *737duration and nature of any pretrial restraint. I interpret this rule to require trial defense counsel to raise any and all objections concerning pretrial restraint before the trial court or be subject to waiver. The application of this rule is sufficiently broad to include prayers for relief under R.C.M. 3050c).2 See United States v. Ecoffey, 23 M.J. 629 (A.C.M.R.1986) and the cases cited therein.3 Accordingly, I would prefer to hold that the issue of whether the appellant was entitled to an additional day-for-day credit under R.C.M. 305(k) for restriction tantamount to confinement as waived. R.C.M. 1001(b)(1).

. R.C.M. 1001(b)(1) provides in pertinent part that:
Trial counsel shall inform the court-martial of the data on the charge sheet relating to the ... duration and nature of any pretrial restraint____ If the defense objects to the data as being materially inaccurate or incomplete, or containing specified objectionable matter, the military judge shall determine the issue. Objections not asserted are waived.


. R.C.M. 305 provides in pertinent part that: (a) In general Pretrial confinement is physical restraint, imposed by order of competent authority, depriving a person of freedom pending disposition of charges.
(f) Military counsel If requested by the prisoner, military counsel shall be provided to the prisoner before the initial review under subsection (i) of this rule____
(h) Notification and action by commander.
(1) Report. Unless the commander of the prisoner ordered the pretrial confinement, the commissioned, warrant, non-commissioned, or petty officer to whose charge the prisoner was committed shall, within 24 hours after that commitment, cause to be made a report to the commander which shall contain the name of the prisoner, the offenses charged against the prisoner, and the name of the person who ordered or authorized confinement.
(i) Procedures for review of pretrial confinement.
(1) In general A review of the adequacy of probable cause to believe the prisoner has committed an offense and of the necessity for continued pretrial confinement shall be made within 7 days of the imposition of confinement.
(j) Review by military judge Once the charges for which the accused has been confined are referred to trial, the military judge shall review the propriety of pretrial confinement upon motion for appropriate relief.
(k) Remedy. The remedy for noncompliance with subsection (f), (h), (i), or (j) of this rule shall be an administrative credit against the sentence adjudged for any confinement served as the result of such noncompliance. Such credit shall be computed at the rate of 1 day credit for each day of confinement served as a result of such noncompliance. This credit is to be applied in addition to any other credit the accused may be entitled as a result of pretrial confinement served. This credit shall be applied first against any confinement adjudged. If no confinement is adjudged, or if the confinement adjudged is insufficient to offset all the credit to which the accused is entitled, the credit, using the conversion formula under R.C.M. 1003(b)(6) and (7), shall be applied against hard labor without confinement, restriction, fine, and forfeiture of pay, in that order, if adjudged. For purposes of this subsection, 1 day of confinement shall be equal to 1 day of total forfeiture or a like amount of fine. The credit shall not be applied against any other form of punishment.
R.C.M. 305 implicitly requires counsel to request the relief to which he believes he is entitled under this rule.


. Much of this court’s difficulty and uncertainty in applying the waiver rule of R.C.M. 1001(b)(1) and its predecessor, Manual for Courts-Martial, United States, 1969 (Revised edition), para. 75(b)(2), stems from the action of the United States Court of Military Appeals in United States v. Mason, 19 M.J. 274 (C.M.A.1985) (summary disposition). That court granted requested relief in a summary disposition wherein appellant raised for the first time on appeal his entitlement to 42 days administrative credit on his approved sentence to confinement arising from pretrial confinement and pretrial restriction tantamount to confinement. See also the discussion concerning this same problem in United States v. Smith, 20 M.J. 528, 532-533 (A.C.M.R.), petition denied, 21 M.J. 169 (C.M.A.1985). Admittedly, Mason in part involved administrative credit for restriction tantamount to confinement, but whether restriction tantamount to confinement or additional credit upon a sentence to confinement for violation of R.C.M. 305, a factual determination is required and in the view of this writer should be required at the trial level. If R.C.M. 1001(b)(1) is not a viable rule, the United States Court of Military Appeals should overrule it, not disregard its existence.